685 S.E.2d 511 (2009)
363 N.C. 658
STATE of North Carolina
v.
Marlon Damon CHARLES.
No. 84P09.
Supreme Court of North Carolina.
October 8, 2009.
Marlon Damon Charles, pro se.
James M. Stanley, Jr., Assistant Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 669 S.E.2D 859.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of February 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed by Defendant on the 23rd of February 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 8th of October 2009."